Citation Nr: 0928205	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently seeking service connection for 
depression, and maintains that he received treatment for this 
condition in service and was discharged based on his 
diagnosis with this condition.  

The Board notes the July 2005 VA memo indicating that the 
Veteran's claims file was re-built and his service treatment 
records are unavailable, likely having been lost with his 
original claims file; however, the Veteran maintains that he 
received mental health treatment while on active duty.  
Specifically, the Veteran indicates that he was diagnosed 
with depression at Headquarters Marine Corps, Henderson Hall, 
Arlington, Virginia and at the Pentagon.  Hearing Trans., 
p.3.  As records of this nature are often maintained separate 
from service treatment records, an effort should be made to 
attempt to obtain the Veteran's mental health treatment 
records from the appropriate repository.  

Further, the Veteran maintains that he was discharged from 
the military for depression.  Hearing Trans., p. 4.  The RO 
did request portions of the Veteran's service personnel file; 
however, the Veteran's entire personnel file has not been 
obtained.  Since the Veteran maintains that he was discharged 
based on his diagnosis with depression, the Veteran's entire 
personnel file should be obtained, as it may contain 
documents indicating the conditions surrounding his 
separation from service.  

At the Veteran's May 2009 hearing, he indicated that he began 
receiving treatment from a depressive disorder at the Houston 
VA Medical Center in 1976; however, the first VA treatment 
note of record is dated in 1997.  The record does not reflect 
that VA has made sufficient attempts to obtain these records, 
and VA has an obligation to attempt to obtain these records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request all of the 
Veteran's psychiatric hospitalization and 
treatment records from the Houston, Texas 
VA Medical Facility from 1976 to 1997.  If 
records of this era are stored at a 
separate facility, appropriate inquiry to 
this repository should be undertaken.  
Efforts to obtain records from a Federal 
department or agency should end only if VA 
concludes that the records sought do not 
exist, that further efforts to obtain 
those records would be futile, or where 
the Federal department or agency advises 
VA that the requested records do not exist 
or the custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.  

2.  The AMC/RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request that 
it conduct a search for any 
psychiatric/mental health clinic treatment 
records related to the Veteran's in-
service treatment for any psychiatric 
condition when he was assigned to 
Headquarters Battalion, Marine Corps, 
National Capital Region Command, Henderson 
Hall, Arlington, Virginia and the Pentagon 
between November 1974 and July 1976.  
Efforts to obtain records from a Federal 
department or agency should end only if VA 
concludes that the records sought do not 
exist, that further efforts to obtain 
those records would be futile, or where 
the Federal department or agency advises 
VA that the requested records do not exist 
or the custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.

3.  The AMC/RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
Veteran's complete service personnel 
records.  Efforts to obtain records from a 
Federal department or agency should end 
only if VA concludes that the records 
sought do not exist, that further efforts 
to obtain those records would be futile, 
or where the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  Any negative response should be in 
writing, and associated with the claims 
folder.

4.  If after conducting the above 
development the records confirm the 
Veteran's account of in service mental 
treatment, separation based on a 
psychiatric disorder, or mental health 
treatment within one year of his 
separation, the Veteran should be scheduled 
for a VA examination to determine the 
etiology of any current psychological 
disorder.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  The examiner 
should record the full history of any 
current psychiatric disorder, to include 
the Veteran's own account of the etiology 
of his disability, and specifically comment 
as to the likelihood that any current 
psychiatric disorder had its onset in 
service.  The examiner should provide the 
reasons and basis for all opinions given.

5.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




